943 So.2d 806 (2006)
In re: Jane DOE, A Minor, Appellant.
No. 4D06-1325.
District Court of Appeal of Florida, Fourth District.
April 3, 2006.
Ana Gomez-Mallada, Fort Lauderdale, for appellant.
PER CURIAM.
A 17-year old minor appeals the denial of her petition for judicial waiver of parental notification of the minor's termination of pregnancy, pursuant to section 390.01114, Florida Statutes (2005). We reverse, because the trial court failed to issue written and specific factual findings and legal conclusions supporting its decision to deny the petition. See § 390.01114(4)(d), Fla. Stat. (2005); Rule 8.825, Florida Rules of Juvenile Procedure.
Here, the uncontroverted evidence shows that the 17-year old petitioner is self-supporting, attending school, and has not communicated with or depended upon her sole parent for several years. The record is totally devoid of any factual or legal basis for the court's determination that the minor is not sufficiently mature to decide whether to terminate her pregnancy. Here, the trial court's conclusory finding on the minor's maturity provides us with no basis for meaningful review and, further, based on this record, amounts to a failure to rule within the 48-hour period as mandated under the statute and rules. Accordingly, on remand, the trial court shall issue an immediate order granting the petition.
Reversed and Remanded.
GROSS, TAYLOR and MAY, JJ., concur.